Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.
The after final amendment of February 22, 2022 has been entered and considered as requested by the RCE submission of March 22, 2022.  With the entry of the amendment, claims 13-16 are canceled, and claims 1-12 are pending for examination.
 
Election/Restrictions
Non-elected claims 13-16 have been canceled by the amendment of March 2, 2021. 

Applicant’s election without traverse of the species of SET A of H2O2/O2, and  the species of SET B of PdCl42- in the reply filed on October 21, 2019 is acknowledged.

Drawings
The replacement drawings were received on June 15, 2020.  These drawings are approved.

Specification
The substitute specification filed June 20, 2018 is approved.

The objection to the disclosure because at page 17, line 14 of the substitute specification, “4a” should be changed to “4A” to correspond to the format now used for the drawings is withdrawn due to the amendment of March 2, 2021 making this change.  

Claim Rejections - 35 USC § 112
The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendment of February 22, 2022 removing the indicated new matter.


The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of February 22, 2022 clarifying the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al “Novel plating solution for electroless deposition of gold film onto glass surface” (hereinafter Hu article) in view of Panda, et al “Synthesis of Au Nanoparticles at “all” pH by H2O2 Reduction of HAuCl4” (hereinafter Panda article) and the admitted state of the prior art (hereinafter APA).
Claim 1: Hu article describes a method of electroless deposition of a layer deposit onto a substrate from a plating solution (abstract, page 2924), where the metal deposit is formed onto the substrate that is immersed in the plating solution (page 2924, 2925, figure 3a, 3b). Hu article further describes that the plating solution is provided as using a solution containing HAuCl4 (which provides depositing metal precursor) and H2O2 in aqueous solution (page 2924), and where the deposition process would be controlled by means the redox pair provided by H2O2 and O2 in the plating solution using the redox potential (noting the equations and redox potential using H2O2 for deposition as discussed at page 2925, that correspond to that described by applicant, noting [0020], [0021] of the published specification), and therefore, the use of H2O2 as described with the reaction with H2O2 and O2 present is understood to provide the redox pair as claimed.  This redox buffer pair would be understood to have pH dependent potential since the same material indicated by applicant as having such pH dependent potential is provided. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Furthermore, as to adjustment of the pH to adjust potential to a value to give UPD of a metal monolayer or sub-monolayer, for example, as claimed, Hu article notes that features such as concentration of HAuCl4 and H2O2 and plating time can be expected to be used to adjust thickness, such as increasing plating time giving increasing thickness (page 2925), indicating that the thickness can be desired to be controlled. Panda article further discusses how reduction of HAuCl4 can be provided using H2O2 in aqueous solution in both alkaline and acidic conditions using addition of acid or alkaline material (HCl or NaOH, respectively) to adjust the pH (abstract, page 1911), where it was also indicated that changing the pH adjusted the resulting reduction, giving smaller particles for lower pH (page 1913), and where it is indicated that depending on the pH differing redox potential would occur, with standard potential of +0.307 V that would occur when under acid conditions (since provided for all conditions), and alkaline conditions can give +1.148 V (note page 1914), giving the expectation of varying the potential based on the pH as varied between specific acidic or alkaline conditions, and describes similar and further reactions as in Hu article that give H2O2 and O2 (so redox pair) as described for Hu article (page 1914) and this potential understood to correspond to what is claimed.  Furthermore, APA, in the Background Art of the present application, describes that underpotential deposition (UPD), for example, is a process where a metal layer is formed on a substrate at potentials positive to the reversible Nernst potential of that metal and in general is carried out in a solution comprising a precursor of a depositing species, such as cations of a metal undergoing deposition, and where the substrate is, in general composed of a different, more noble metal (but can also deposit on a less noble metal, for example), and results in a monolayer or submonolayer formation, and can be useful in providing core-shell structures, for example, shells in the form of single monolayer deposits are particularly attractive (note specification, pages 1-2) and the described potential understood to correspond to what is claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu article to use the plating process for the gold with hydrogen peroxide to further adjust pH of the plating solution to adjust the redox potential such as a to a value to give UPD of metal monolayer thickness, for example, onto a substrate such as a metal core based on the specific substrate used to provide a desirable monolayer deposit of the gold for a core as suggested by Panda article and APA, since Hu article indicates how gold can be deposited using a plating solution with gold precursor and H2O2 using a redox reaction, and Panda article would indicate that when providing gold reduction using the same gold precursor in solution with H2O2 using a redox reaction, the pH can be adjusted and indicates that different pH will give different redox potentials that can be used for deposition,  and Hu article and Panda article would show the presence of both H2O2 and O2 in the reaction giving the redox pair as claimed and since both H2O2 and O2 pair present and pH adjusted adjusting redox potential it would be understood that the redox pair act to adjust the redox potential by pH adjustment as claimed (since the same materials and pH adjustment present and adjustment of redox potential occurs with pH change) and further APA would indicate that controlling potential of the solution relative to the substrate material to be used can be used to provide desirable monolayer UPD on metal core structures to provide desirable core-shell structures, and thus suggest to optimize the pH to give a redox potential that results in the desired UPD deposition of the solution of Hu article onto a desired substrate as the pH and potential understood to be result effective variables.
Claim 2: As to pH adjustment in the presence of depositing metal precursor, and where the adjustment results in deposition of metal, Panda article describes adjusting pH of a solution that already contains HAuCl4 (precursor), and then adding H2O2 resulting in reduction of the gold (page 1912).  The resulting adjustment would result in deposition of metal onto the substrate when the substrate immersed in the solution as with all the materials as taught page Hu article (page 2924), since as discussed for claim 1 above, the adjustment of potential would be to give the monolayer deposition, for example.  Furthermore, as to immediate deposition, with the H2O2 and substrate already present, for example, when adjustment occurs, as discussed by In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), Selection of any order of mixing ingredients is prima facie obvious.
Claim 3: As to the pH adjustment followed by addition of depositing metal precursor, all the materials would need to be provided for the deposition, including the metal precursor, H2O2 and pH adjuster (since pH to be adjusted as discussed for claim 1), and as discussed by In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), Selection of any order of mixing ingredients is prima facie obvious.  As to the deposition of metal controlled by concentration of depositing metal precursor, Hu article would indicate that that concentration of the HAuCl4 (metal precursor) would be expected to affect structural properties and thickness (page 2925), and thus affect the deposition of the metal, and furthermore the same materials would be provided as claimed and therefore, the same controlling by concentration expected.
Claim 4: As to pH adjustment (adjusting the potential) carried out before the substrate immersed in plating solution, Panda article describes adjusting pH of a solution that already contains HAuCl4 (precursor), and then adding H2O2 resulting in reduction of the gold (page 1912).  Hu article describes immersing the substrate in the solution with the H2O2 and HAuCl4 present (page 2924), and thus would suggest adjustment of the potential before the substrate immersed with the process of adjusting described by Panda article.
Claim 5: Hu article describes immersing the substrate in the solution with the H2O2 and HAuCl4 present (page 2924), and thus would suggest adding the deposition metal precursor (which would be understood to occur to give the initial solution of the materials) before the substrate immersed in the plating solution.  
Claim 6: Hu article describes providing an aqueous plating solution (page 2924).
Claims 7, 8: Hu article and Panda article would suggest H2O2/O2 redox pair as discussed for claim 1 above.
Claim 9: Hu article, for example, describes using HAuCl4 giving a depositing precursor in the plating solution  of AuCl4- (page 2924).
Claim 10: Hu article describes that the gold can deposit over AuNPs (gold nanoparticles) (abstract), and thus would suggest that a gold substrate can be used.
Claim 12: As to repeating the deposition, APA notes that a second UPD layer is known to be deposited (specification, page 1).  This would suggest that it can be desired and suggested to repeat the process to provide a second UPD layer of a monolayer.  Also note that as discussed in MPEP 2144.04(IV)(B) as  discussed by In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and here repeating the process would simply be duplication of the process with the expectation of same such layer being provided with deposit of another monolayer of the same metal.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu article in view of Panda article and APA as applied to claims 1-10 and 12 above, and further in view of Loiseleur (US 3105772).
Claim 11: Hu article describes that the gold can deposit over AuNPs (gold nanoparticles) (abstract), and thus would suggest that a gold substrate can be used, and the combination of references would suggest applying a monolayer as discussed for claim 1 above.  As to similarly using the process to deposit platinum or palladium monolayers on a gold substrate, for example, Loiseleur describes plating with a metallizing bath with a reducing agent, where the reducing agent can be hydrogen peroxide and the metal can be gold, palladium or platinum which is reduced from a precursor salt (column 1, lines 10-20, column 2, lines 15-60).  Therefore it would have been obvious to one of ordinary skill in in the art before the effective filing date of the claimed invention to modify Hu article in view of Panda article and APA to further expect similar results with adjusted potential to work in a similar fashion using H2O2 with platinum and palladium as well as gold as suggested by Loiseleur since Hu article and Panda article describe reducing gold using H2O2 and Loiseleur would indicate H2O2 can similarly be used to reduce platinum and palladium and as all are noble metals that are reduced by H2O2 a similar effect by redox and potential to allow deposition is understood to occur.

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hu article in view of Panda article and APA as applied to claims 1-8, 10 and 12 above, and further in view of Loiseleur (US 3105772) and WO 2013/186740 (hereinafter ‘740).
Claim 11: As to similarly using the process to deposit palladium using PdCl42- (as the species elected) as well as gold, for example, Loiseleur describes plating with a metallizing bath with a reducing agent, where the reducing agent can be hydrogen peroxide and the metal can be gold, palladium or platinum which is reduced from a precursor salt (column 1, lines 10-20, column 2, lines 15-60).  Therefore it would have been obvious to one of ordinary skill in in the art before the effective filing date of the claimed invention to modify Hu article in view of Panda article and APA to further expect similar results with adjusted potential to work in a similar fashion using H2O2 with palladium using a palladium salt as well as gold as suggested by Loiseleur since Hu article and Panda article describe reducing gold using H2O2 and Loiseleur would indicate H2O2 can similarly be used to reduce palladium, and as both are noble metals that are reduced by H2O2 a similar effect by redox and potential to allow deposition is understood to occur.
Furthermore, as to the palladium salt to use, ‘740 describes salts that can be used to be reduced with a reducing agent as including K2[PdCl4] and HAuCl4 (note page 5, pages 7-8), and Hu article describes how HAuCl4 would give the AuCl4- for reaction  (page 2924) and similarly it would be understood that K2[PdCl4] would give PdCl42- for reaction. Therefore it would have been obvious to one of ordinary skill in in the art before the effective filing date of the claimed invention to modify Hu article in view of Panda article, APA and Loiseleur to further expect similar results using K2[PdCl4] giving PdCl42-  as the palladium salt material as suggested by ‘740 since Hu article indicates how gold salt would be provided, and ‘740 would indicate how palladium salts for reduction equating to that claimed are conventionally provided.

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered. 
 As to the 35 USC 103 rejection, as to the argument that Hu article and Panda article do not disclose providing UPD, and that Hu article attaches gold nanoparticles to a surface and then has electroless reduction using H2O2, with a thickness deposit of 45 nm which would be a much greater thickness than a metal monolayer or sub-monolayer, and the present invention not using surface modification or nanoparticle absorption, where surface modification as in Hu article would prevent monolayer formation as claimed, the Examiner notes this argument, however, while Hu article deposits plating on gold nanoparticles that are provided on an adhesion layer on a glass surface, from the described preferential deposition on the gold nanoparticles, this indicates how the plating would deposit on metal in the form of gold, for example. The rejection additionally uses the admitted state of the prior art (APA) as to the further suggestion and desire to provide the plating onto a metal core material for core shell structures, where from the description in Hu article the core could be gold, for example, or other metal as a nucleating site, thus Hu article and Panda article are combined with APA as to the suggestion to provide UPD. While Hu article attaches the initial gold particles to a surface, it still demonstrates how the reduction deposition would apply to the nanoparticles, where APA provides the suggestion to deposit to core particles.  As to the thickness not being able to be as claimed, while Hu article is coating on the layer of gold nanoparticles, since there is a build up of coating over time, the suggestion when combined with the other references is that the desired thickness can be in the claimed range when further coating cores such as suggested by APA with the potential control suggested by APA, such that plating can be stopped earlier and only give a monolayer thickness which monolayer thickness is indicated by APA.   Additionally, it is not clear why the process would not work on the attached nanoparticles in Hu article, since the surface the plating is deposited on is the nanoparticles which do not have a surface treatment on top.
 As to the suggestion to use pH control for the redox deposition with UPD, for example, as claimed, again this is suggested by the combination of references, with Panda article, for example, indicating how changing pH gives different potentials, where APA would suggest controlling the potential (by pH as the way to change) to give the desired UPD deposition with resulting monolayer coating.  The redox pair would be present and affect the results and potential, given the reaction of the pair as part of the plating and which would give a resultant voltage effect as noted at Hu article at page 2925.  Again as to the argument that Hu article could never give a monolayer as an adsorbed layer is used, with the combination of reference an adsorbed layer is not required to be used, rather core particles are used as the surface on which the plating is deposited.  As to specifically providing a monolayer, APA suggests this.  As to the argument that Panda article does not show pH as influencing the growth of the deposit, and so would not adjust pH to control metal deposition to give monolayers and sub-monolayers and Panda article did not control pH, the Examiner notes that Panda article was cited as showing how changing pH adjusted redox potential, where it is APA that gives the indication as to how controlling the potential of the solution relative to substrate material can be used to provide the desirable monolayer UPD on metal core shell structures.  This is not, therefore, relying on the “mere fact that both Hu and Panda teach that H2O2 is used as the reducing agent”, and discussion of features in regards to only Hu article and Panda article miss that the rejection uses the teachings of APA as well.  Panda article forms nanoparticles, when no substrate is present.  Hu article provides a coating on nanoparticles, where coating on particles would not be prevented when forming a core-shell structure.  As to applicant’s arguments as to APA disclosing use of external source of potential, rather than using the redox pair as claimed, the further combination of Hu article and especially Panda article are cited as to why one of ordinary skill in the art would understand that potential can also be changed with the pH control.  This provides the link between UPD and chemical deposition.  The statements in APA do not state that the potential must be changed by electroplating, for example, to get the effective results.  Furthermore, applicant’s attorney’s argument that there are no previous links between UPD and chemical control using a redox pair, is simply attorney arguments, with no showing as to this understanding. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Changing potential by different possible methods would still give the desired changing of the potential.  Therefore, the rejection is maintained.  Furthermore, as to claims 9 and 11 as discussed by applicant, it remains the Examiner’s position that the pH control as claimed is suggested as discussed for claim 1 and above.  ‘740 is cited as to conventional salts used for reduction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718